         Case 2:21-cr-00309-CDJ Document 1 Filed 08/11/21 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                     FORTHE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                    CRIMINAL NO.

                     v                                      DATE FILED:

STEPHEN KISH                                                \TIOLATIONS:
                                                            18 U.S.C. $ 666(a)(1)(A), (b)(theft
                                                            from organization receiving federal
                                                            funds - I count)
                                                            18 U.S.C. $ 1343 (wire fraud - I
                                                            count)
                                                            18 U.S.C. $ 1957 (money laundering
                                                            - I count)
                                                            18 U.S.C. $ 2 (aiding and abetting)
                                                            Notices of forfeiture


                                      INFORMATIO
                                             COI.INT ONE


THE UNITED STATES ATTORI\EY CHARGES THAT:

                                         BACKGROT]I\D

At all times material to this information:

                l.       The Southeastem Pennsylvania Transportation Agency ("SEPTA") was a

metropolitan transportation authority providing rail, trolley, and bus services to passengers

within Philadelphia, Pennsylvani4 and the surrounding counties    as   well as service between the

states of Delaware and New Jersey.

               2.        SEPTA was an organization, and an agency ofa state govemment, which

received aonual benefits in excess of$10,000 under federal programs involving grants, contracts,

subsidies, loans, guarantees, and other forms of federal assistance.
         Case 2:21-cr-00309-CDJ Document 1 Filed 08/11/21 Page 2 of 16




               3.       SEPTA issued "procurement cards," also known as P-Cards, which

operated as SEPTA credit cards, to management level employees working in SEPTA's Bridges

and Buildings Department    ('tsBD"). The BBD was responsible for maintaining, repairing, and

renovating SEPTA facilities throughout Philadelphia. SEPTA provided written rules and

procedures to the BBD employees conceming the use ofthese cards.

               4.       SEPTA rules allowed the P-Cards to be used for legitimate business

reasons to puchase materials and equipment    forjobsites when there was an emergency need for

those items and they were not available in SEPTA's stock system. Under SEPTA rules, most

materials for ajobsite should have been purchased in advance ofthe project through the puchase

order ("PO") process.

               5.       Consistent with the purpose of the P-Cards, SEPTA rules further limited

the use of the cards. Beginning in or around 2017, the limits for individual P-Cards were (1) a

maximum of $1,000 for a single transaction; (2) a maximum of $4,000 for daily pruchases; and

(3) no more than four transactions per day. Employees were not permitted to artificially break up

puchases to hide violations of the rules, e.g., by making multiple smaller purchases to avoid

crossing the $1,000 threshold, also known as "fragmenting." Prior to 2017, these limits were

lower, r.e., $500 for a single transaction and $2,000 for daily purchases.

               6.       Defendant STEPTIEN KISH was a Director of Maintenance in SEPTA's

BBD. In that position, he supervised other managers and employees in the BBD.

               7.       Mark Irvello, charged elsewhere, was the owner and operator of MSI Tool

Repair and Supply and AM Services and Supplies (collectively referred to here as "MSI"),



                                                  1
         Case 2:21-cr-00309-CDJ Document 1 Filed 08/11/21 Page 3 of 16




Iocated at7343 West Chester Pike in Upper Darby, Pennsylvania. MSI sold tools and other

construction products to various customers, including SEPTA, through employees in the BBD.

               8.     Stanley Woloff, chmged elsewhere, was the owner and operator      of

Advantage Industrial Supply ('AIS"), located at 2137 East Tioga Street in Philadelphi4

Pennsylvania. AIS sold industrial supplies and other products to various customers, including

SEPTA, through employees in the BBD.

               9.     David Abell, Rodney Martinez, Jesse Fleck, Peter Brauner, James Tumer,

and John Brady, all charged elsewhere, along with individuals known to the Unites States

Aftomey and identified here as Manager #1, Manager #2, Manager #3, and Manager li4, were

managers in SEPTA's BBD. Defendant STEPHEN KISH, along with Abell, Martinez, Fleck,

Bratrner, Tumer, Brady, Manager # I , Manager #2, Manager #3 , and Manager    l   , were agents   of

SEPTA who were issued P-cards and were trusted to use those cards to make work-related

purchases on behalf of SEPTA. These managers supervised numerous employees in the        BBD

and held the following positions:

                      a.      David Abell was a Senior Director of Maintenance;

                      b.      Rodney Martinez was a Senior Director of Maintenance;

                      c.      Jesse Fleck was a   Director of Maintenance;

                      d.      James Tumer was a Maintenance Manager;

                      e.      Peter Braturer was a Maintenance Manager;

                       f.     John Brady was a Maintenance Manager;

                       g.     Manager #1 was a Maintenance Manager;

                       h.     Manager #2 was a Maintenance Manage!

                                                  3
         Case 2:21-cr-00309-CDJ Document 1 Filed 08/11/21 Page 4 of 16




                              Manager #3 was a Maintenance Manager; and

                      -l
                              Manager #4 was a Maintenance Manager.


       THE ORIGIh* AND HISTORY OF THE FRAUD AND BRIBERY SCHEME

               10.    In or about 2013, David Abell separately agreed, first   witl Mark Irvello of

MSI, and then with Stanley Woloffof AIS (collectively "the vendors"), to engage with each of

them in a fraud and bribery scheme against SEPTA. Abell agreed with the vendors that the

vendor would provide Abell with regular cash payments for Abell's personal benefit and that the

vendor would falsely bill SEPTA through the P-Card system for items that the vendor was not

providing to SEPTA. The false charges would cover the cash payments to Abell plus as much as

double that amount to provide an equal share of fraud proceeds for the vendor-

               11.     David Abell and the vendors understood and agreed that the vendors

would make these cash payments to Abell not only to generate fraud proceeds for themselves,

but also to maintain and grow the vendors' business with SEPTA. As part of this understanding

and agreement, Abell purchased goods for SEPTA from MSI and AIS and encouraged and

directed other SEPTA managers and employees in the BBD, including those identified above in

paragraph 9, to make purchases from MSI and AIS. Those managers and employees followed

Abell's direction and made purchases from MSI and AIS.

               12.     After agreeing to engage in this scheme, David Abell regularly solicited

and demanded cash payments from the vendors. Mark Irvello and Stanley Woloffthen regularly

provided cash to Abell, generally in amouts between $1,000 and $2,000 per month. The

vendors then charged the P-Cards ofSEPTA managers for numerous items that they did not


                                                4
          Case 2:21-cr-00309-CDJ Document 1 Filed 08/11/21 Page 5 of 16




provide to SEPTA to cover the cash they gave to Abell and to generate substantial fraud

proceeds for themselves.

               13.     David Abell identifred for the vendors the items for which to charge

SEPTA on the P-Cards to make the charges appear legitimate and conceal the fraud from SEPTA

and authorities. Specifically, at Abell's direction, the vendors then billed SEPTA for products

that SEPTA might use, but in fact, did not need at that time. Similarly, at Abell's dtection, the

vendors also billed SEPTA for products that they did provide to SEPTA, but billed SEPTA for

substantially more ofthose products than they actually provided. The vendors thus combined

legitimate with fraudulent billing, making the scheme difficult to detect.

               14.     Working with David Abell and other BBD managers, the vendors used the

managers' P-Cards interchangeably to make it easier to generate fraud proceeds and bill SEPTA

without exceeding the transactional limits on the individual P-Cards. The vendors thus used any

manager's P-Card for transactions without regard for who was making a purchase or engaging in

fraud with them.

               15.     Mark Irvello and Stanley Woloffprovided David Abell with cash

payments on a regular basis, approximately twice per month, from in or about 2013 until Abell

left the employment of SEPTA on or about May      25 , 2016 .


               16.     Approximately one year before David Abell left the employment of

SEPTA, he retired from his position as Senior Director of Maintenance and became a contractor

for SEPTA, continuing to work in SEPTA's BBD          as he   did .rs a manager. SEPTA replaced Abell

with Rodney Martinez, making Martinez the new Senior Director of Maintenance. Abell trained

Martinez in his new position and introduced Martinez to the cash-payment aspect of the fraud

                                                  5
          Case 2:21-cr-00309-CDJ Document 1 Filed 08/11/21 Page 6 of 16




scheme.

               17   .   Vendors Mark Irvello and Stanley Woloffthen made regular cash

payments to David Abell and Rodney Martinez and continued to falsely bill SEPTA for products

that they did not provide to SEPTA, as described above. The false billing covered the cash

payments to Abell and Martinez and provided fraudulent proceeds for the vendors.

               18.      Several other SEPTA BBD managers, including defendant STEPIIEN

KISH and those identified above in paragraph 9, engaged in similar fraud activity with vendors

Mark Irvello and Stanley Woloff. Those managers solicited the vendors for cash and personal

items at no cost to the SEPTA managers. The vendors agreed to provide the cash and personal

items to the managers, and as the parties firther understood and agreed, the vendors fraudulently

billed SEPTA to cover the cost ofthose payments and products and to generate additional fraud

proceeds for the vendors.

               19.      Vendors Mark Irvello and Stan-ley Woloffprovided the cash and other

items to the SEPTA managers as requested, both to generate fraud proceeds for themselves and

to ensure that they continued to obtain and increase business from SEPTA.

               20.      From in or about 2013 through in or about 2019, vendors Mark Irvello and

Stanley Woloff, through their companies, each became one of SEPTA's largest billers on the P-

Card. In doing so, Irvello defrauded SEPTA of more than $540,000, and Woloff defrauded

SEPTA ofmore than $330,000.




                                                6
         Case 2:21-cr-00309-CDJ Document 1 Filed 08/11/21 Page 7 of 16




                   THE DEFENDANT'S INYOLVE}IENT IN THE SCHEN{E

               21.     Beginning in or about late 2013, defendant STEPHEN KISH separately

asked both Mark Irvello and Stanley   Woloffto provide him with personal products and cash at

no cost to defendant KISH. kvello and Woloffagreed to provide defendant KISH with those

personal products and cash. Defendant KISH and the vendors understood and agreed that the

vendors would use the SEPTA P-Cards to ftaudulently bill SEPTA for those personal products

and cash and generate additional fiaud proceeds for the vendors, in the manner discussed above

in paragraph 13.

               22.     From in or about late 2013 through in or about June 2019, as part ofthis

scheme, defendant STEPHEN KISH obtained from Mark Irvello and Stanley Woloff numerous

personal items and cash that Irvello and Woloff fraudulently billed ro SEPTA through the P-Card

system. The total value of those items and the cash was at least $259,000, resulting in at least

$353,000 in fraudulent billing to SEPTA.

               23.     In particular, at the direction of defendant STEPIIEN KISH, Mark Irvello

purchased for defendant KISH approximately $215,000 in the form of gold bullion, gold coins,

and other precious metals. The purchases included several American Gold Eagle Coins, Gold

American Buffalo Coins, South African Gold Krugerrand Coins, Canadian Gold Maple Leaf

Coins, Royal Canadian Mint Gold Bars, and PAMP Suisse Gold Bars. Defendant KISH also

obtained from Stanley Woloff thousands ofdollars in cash and personal products, such as a gas

gri1l.

               24.     In or about June 2019, defendant STEPHEN KISH attempted to conceal

the scheme from authorities by having Peter Brauner purchase from eBay one ofthe gold coins

                                                 7
         Case 2:21-cr-00309-CDJ Document 1 Filed 08/11/21 Page 8 of 16




(a Canadian Mint Gold Bar for approximately $4,272) that defendant KISH had previously

obtained from Mark Irvello as part of the scheme. Defendant KISH then provided the coin to

Irvello so that Irvello could make it appear that he had purchased that coin for himself.


               25.     From in or about late 2013 through in or about June 2019, in the Eastem

District of Pennsylvania and elsewhere. defendant


                                        STEPHEN KISH,

an agent of SEPTA, an organization, and an agency    ofa   state govemment, which received

annual benefits from 2013 through 2019 in excess of$10,000 under federal progmms involving

grants, contracts, subsidies, loans, guarantees, and other forms of federal assistance, knowingly

embezzled, stole, obtained by fraud, and otherwise v/ithout authority, knowingly converted, to

the use of any person other than the rightful owner, and intentionally misapplied, and aided and

abetted the embezdement, stealing, obtaining by fraud, conversion, and misapplication of.

property that was valued at more than $5,000 and was owned by, and under the care, custody,

and control of SEPTA.

               In violation of Title 18, United States Code, Sections 666(a)(1)(A), (b) and 2.




                                                 8
         Case 2:21-cr-00309-CDJ Document 1 Filed 08/11/21 Page 9 of 16




                                         COUNT TWO

THE T]NITED STATES ATTORNEY I'URTHER CHARGES THAT:

               1.     Paragraphs 1 through 24 of Count One    ofthis information   are


incorporated here.

               2.     From in or about late 2013 through in or about June 2019, in the Eastem

District of Pennsylvania and elsewhere, defendant

                                       STEPHEN KISH,

alone and with co-schemers known to the United States Attomey, devised and intended to devise

a scheme to deftaud and to obtain money and property   of SEPTA by means of false and

fraudulent pretenses, representations, and promises.

               3.     On or about November 26,2018, in the Eastem District of Pennsylvania

and elsewhere, defendant

                                       STEPHEN KISH,

alone and with co-schemers known to the United States Attomey, for the purpose ofexecuting

the scheme described above, and attempting to do so, knowingly caused to be tmnsmitted by

means of wire communication in interstate and foreign commerce signals and sotmds travelling

from the Eastem District of Pennsylvania to eBay servers located outside of Pennsylvania for

Mark Irvello's purchase from eBay, for approximately $3,744, of American Eagle Gold Coins

for defendant KISH.

               ln violation of Title 18, United States Code, Section 1343.




                                                 9
           Case 2:21-cr-00309-CDJ Document 1 Filed 08/11/21 Page 10 of 16




                                             COUNT THREE

THE TJI{ITED STATES ATTORNEY FURTIIER CHARGES THAT:

                    1.     Paragraphs   I through 24 of Count   One of this Information are

incorporated here.

                    2.     From in or about June 2017 through in or about June 2018, in numerous

transactions with precious metal dealers, defendant STEPHEN KISH sold, for approximately

$179,000, gold bullion, gold coins, and other precious metals that he had obtained from Mark

Irvello   as part   of the fiaud scheme described in this information. During that same time,

defendant KISH deposited those fraud proceeds in his personal bank account at American

Heritage Bank ("the American Heritage Account").

                    3.      American Heritage Bank is a financial institution as defined in Title 18,

United States Code, Section 1956, and Title 31, United States Code, Section 5312(a)(2).

                    4.      On or about June 1, 2018, defendant STEPIIEN KISH purchased the real

property located at 75 Ridge Road, Easton, Pennsylvania ("the Ridge Road property), with funds

contained in his American Heritage Account that were obtained ftom the sales of precious metals

which were proceeds ofthe fraud scheme described in this information. In particular, defendant

KISH caused American Heritage Bank to issue an official check for $137,099.50, made payable

to A.A., a title company, for the purchase of the Ridge Road property.




                                                      t0
         Case 2:21-cr-00309-CDJ Document 1 Filed 08/11/21 Page 11 of 16




               5.      On or about June 1, 2018, in the Eastem District of Pennsylvania and

elsewhere, defendant

                                       STEPHEN KISH

knowingly engaged in and willfully caused    a monetary transaction,   by and through a financial

institution, affecting interstate commerce, in criminally derived property of a value greater than

$10,000, that is, the transfer and exchange of fi.rnds and a monetary instrument, such property

having been derived from specified unlawfi,rl activities, that is, theft from an organization

receiving federal tunds, in violation of Title 18, United States Code, Section 666(a)(l)(A), and

wire fraud, in violation of Title 18, United States Code, Section 1343.

               In violation of Title 18, United States Code, Sections 1957   afi   2.




                                                  ll
           Case 2:21-cr-00309-CDJ Document 1 Filed 08/11/21 Page 12 of 16




                                    NOTICE OF FORFEITURE NO.                  1



TIIE IJNITED STATES FURTHER CHARGES TIIAT:

                  1   .      As a result of the violation of Title 18, United States Code, Section

666(a)(l)(A), (b), set forth in this information, defendant

                                                  STEPHENKISH

shall forfeit to the United States of America any property, real or personal, which represents or is

traceable to the gross receipts obtained, directly or indirectly, as a result of such a violation,

including, but not limited to, the sum of $259,019.

                  2.         lf any ofthe property     subject to forfeiture, as a result of any act or

omission of the defendant:

                             (a)    cannot be located upon the exercise ofdue diligence;

                             (b)    has been transferred or sold to, or deposited witb" a third party;

                             (c)    has been placed beyond the       jurisdiction ofthe Court;

                             (d)    has been substantially diminished in value; or

                             (e)    has been commingled         with other property which cannot be divided

                                        without difficulty;

it   is the intent ofthe United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

poperty ofthe defendant up to the value of the property subject to forfeiture.

                  All     pursuant to   Title   18, United States Code, Section 982(aX3XA).




                                                           t2
         Case 2:21-cr-00309-CDJ Document 1 Filed 08/11/21 Page 13 of 16




                                  NOTICE OF FORFEITURE NO.2

THE TINTTED STATES TURTHER CIIARGES TIIAT:

                1.      As a result ofthe violation of Title 18, United States Code, Section 1343,

set forth in this information, defendant

                                            STEPHEN KISH

shall forfeit to the United States of America any property, real or personal, that constitutes or is

derived from proceeds traceable to the commission of such violations, including, but not limited

to, the sum of$259,019.

               2.       If   any ofthe property subject to forfeiture, as a result of any act or

omission of the defendant:

                        (a)        caffrot be located upon the exercise of due diligence;

                        (b)        has been transferred or sold to, or deposited   with,   a   third party;

                        (c)        has been placed beyond the      jurisdiction ofthe Court;

                        (d)        has been substantially diminished in value; or

                        (e)        has been commingled        with other property which cannot be divided

                                   without difficulty;

it is the intent ofthe United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property ofthe defendant up to the value ofthe property subject to forfeitue.

               All   pursuant to Title 28, United States Code, Section 2461(c) and             Title   18, United

States Code, Section 98      l(a)(l)(C).



                                                         l3
         Case 2:21-cr-00309-CDJ Document 1 Filed 08/11/21 Page 14 of 16




                                 NOTICE OF FORFEITURE NO.3

TITN   gP1"'    STATES FURTTIER CHARGES TIIAT:

               1.      As a result ofthe violation of Title 18, United States Code, Section 1957,

set forth in this information, defendant

                                           STEPIIEN KISH

shall forfeit to the United States of America any property real or personal, involved in such

offense, or any property traceable to such property, including, but not limited to, the sum          of

$168,198.93, representing proceeds from the sale ofreal property known as 75 Ridge Road,

Easton, PA.

               2.      If   any ofthe property subject to forfeiture, as a result of any act or

omission of the defendant:

                       (a)       cannot be located upon the exercise ofdue diligence;

                       (b)       has been transferred or sold to, or deposited   with,   a   third party;

                       (c)       has been placed beyond the   jurisdiction of the Court;

                       (d)       has been substantially diminished in value;     or

                       (e)       has been commingled     with other property which cannot be divided

                                 without difficulty;

it is the intent ofthe United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture ofany other




                                                    14
        Case 2:21-cr-00309-CDJ Document 1 Filed 08/11/21 Page 15 of 16




property ofthe defendant up to the value ofthe property subject to forfeiture.

               All pursuant to Title   18, United States Code, Section   982(a)(l).




                                               /1/ne
                                               J ENf{IFE& ARBITTIER WI LLIAMS
                                                                                      }ry
                                               ..l.CTIN(; L \ITED S    ATTORNEY




                                                   t5
      Case 2:21-cr-00309-CDJ Document 1 Filed 08/11/21 Page 16 of 16




        No._ _ _ _ _ _ _ _ _ _
                         UNITED STATES DISTRICT COURT

                                 Eastern District of Pennsylvania

                                            Criminal Division

                     THE UNITED STATES OF AMERICA
                                                               Vs.


                                                   STEPHEN KISH


                                     INFORMATION
                                         Count(s)
18 U.S.C. § 666(a)(1)(A), (b) (theft from organization receiving federal funds - 1 count)
                        18 U.S.C. § 1343 (wire fraud - 1 count)
                    18 U.S.C. § 1957 (money laundering – 1 count)
                           18 U.S.C. § 2 (aiding and abetting)
                                   Notices of forfeiture

                                                     A true bill.
                       _____________________________________________________________________
                                                     Foreman

                   Filed in open court this _________________________________day,
                         Of ________________________A.D. 20_____________
                    __________________________________________________________________________________________
                                                       Clerk

                                         Bail, $___________________________
